DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 05/10/2021 has been entered. Claims 1-53 are cancelled.  Claims 54-73 are added new. Therefore, Claims 54-73 are pending and addressed below.                                                  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 54-55, 62, 64-69, and 71-73 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Mehta Neelesh B. et al (IDS, US20090278742), hereinafter Mehta.
Regarding claims 54 and 72, Mehta teaches, a reference signal transmission method / a reference signal transmission device, comprising: 
determining transmission parameter information of a reference signal (Mehta; Neelesh B. et al (IDS US20090278742) Fig. 4, [54], teaches getting instruction from the base station comprising transmission parameters such as frequency-hopped pattern and subsets of antennas to use for transmitting reference signal (RS) from the transmitter in the UE), and
transmitting the reference signal according to the determined transmission parameter information (Mehta: Fig. 4, 161; [54], teaches transmitting reference signal (RS) from the transmitter in the UE, according to obtained transmission parameters), 
wherein the transmission parameter information comprises time domain frequency hopping unit information (Mehta: [23], [54], [58], Fig. 8, teaches frequency-hopped pattern for RS transmission in the time and frequency domain) and further comprises at least one of: grouping information of port groups (Mehta: [54], teaches subset of antennas. Port is interpreted as antenna port. This satisfies “at least one of” criteria of the claim), grouping information of reference signal resource groups (Mehta: [54], teaches subset of antennas as resource grouping), frequency hopping bandwidth level set information (Mehta: Fig.8, [57], [58], [68] teaches subands (bandwidth level) of hopping bandwidth, which depends on SRS bandwidth that is variable), frequency hopping bandwidth end level information, index information about a time domain symbol occupied by the reference signal in a time unit, or information about a number of time domain symbols occupied by the reference signal in the time unit (Mehta: [23], teaches RS time domain configuration),
wherein each of the reference signal resource groups comprises one or more reference signal ports (Mehta: [54], teaches reference signals resources are grouped as antenna subset. Port is interpreted as port of transmission antenna), and the reference signal hops every other time domain frequency hopping unit and frequency domain positions of the reference signal in one time domain frequency hopping unit are unchanged (Mehta: Fig. 5, [54], teaches time domain RS hopping of frequency units of TX1/TX2 ports, and frequency domain position on a time domain unit is a defined position).
 a reference signal transmission device, comprising: a processor (Mehta: Fig. 4, 101 transmitter. A transmitter in wireless comprises processor for processing transmission information), and a memory connected with the processor (Mehta: Fig. 4, 101 transmitter. A transmitter in wireless comprises memory).
Regarding claim 55, Mehta teaches the method, as outlined in the rejection of claim 54.
Mehta further teaches, wherein the transmission parameter information BYL0093US2USSN 16/640,928further comprises frequency domain positions occupied by the reference signal (Mehta: [54], Fig. 8 and 9, teaches information of frequency domain position of RS) , wherein the frequency domain positions occupied by the reference signal satisfy a predetermined condition, and the predetermined condition comprises the frequency domain positions occupied by the reference signal comprise discontinuous frequency bands, wherein the reference signal is transmitted at the determined frequency domain positions (Mehta: Fig. 6, 8 and 9, teaches frequency domain positions, where RS is transmitted, comprises subbands (Fig.6, 241, 243) in a discontinuous manner for an antenna port. Spec. para [74] describes frequency band as subband etc.). 
Regarding claim 62, Mehta teaches the method, as outlined in the rejection of claim 54.
Mehta further teaches, wherein the reference signal transmitting time in different reference signal port groups is different (Mehta: [31], teaches SRS is transmitted alternately (i.e. different) on different RS antenna ports).
Regarding claim 64, Mehta teaches the method, as outlined in the rejection of claim 54.
Mehta further teaches, wherein the reference signal comprises a measurement reference signal (Mehta: [57] teaches reference signal is SRS for measuring the channel), and the measurement reference signal satisfies one of following characteristics: 
antenna port information of the measurement reference signal being acquired according to measurement reference signal resource group information; or 
the antenna port information of the measurement reference signal being acquired according to resource information of the measurement reference signal (Mehta: [60]-[61 teaches SRS subbands (i.e. SRS resource) has correspondence to antenna port. This satisfies “one of” criteria of the claim).
Regarding claim 65, Mehta teaches the method, as outlined in the rejection of claim 54.
Mehta further teaches, wherein the time domain frequency hopping unit information is acquired according to a number of time domain symbols occupied by the reference signal in one time unit, in response to determining that the grouping information of the port groups comprises a number of port groups, a corresponding relationship exists between the time domain frequency hopping unit and the number of port groups, and in response to determining that the grouping information of the port groups comprises the number of port groups, a corresponding relationship exists between the number of port groups and the number of time domain symbols occupied by the reference signal in the one time unit (Mehta: figs. 8 and 9; [68]-[69] teaches relation of antenna port groups TX1 and TX2 with time domain and frequency domain units in a hopping configuration).
Regarding claim 66, Mehta teaches the method, as outlined in the rejection of claim 54.
Mehta further teaches, wherein a relationship between port group hopping and frequency domain hopping comprises, the frequency domain hopping being earlier than the port group hopping, or the port group hopping and the frequency domain hopping being performed simultaneously (Mehta: figs. 8 and 9; [68]-[69] teaches frequency domain and antenna port hopping occur simultaneously. This satisfies “or” criteria of the claim).
Regarding claim 67, Mehta teaches the method, as outlined in the rejection of claim 54.
Mehta further teaches, wherein the transmission parameter information is comprised in at least one of following control signaling: physical layer dynamic control signaling or high-layer control signaling (Mehta: [13], [54], teaches BS transmits the SRS transmission parameters to UE and the method is based on 3GPP, which implies a physical layer control signaling or a higher layer signaling is used to send the parameters).
Regarding claim 68, Mehta teaches the method, as outlined in the rejection of claim 54.
Mehta further teaches, wherein the time domain frequency hopping unit comprises two time domain symbols (Mehta: figs. 8 and 9, teaches frequency hopping on two or more time domain symbols).
Regarding claim 69, Mehta teaches the method, as outlined in the rejection of claim 54.
 wherein the reference signal comprises an uplink sounding reference signal (Mehta: [57], teaches reference signal is a SRS (Sounding Reference Signal) from the UE (i.e. UL)).
Regarding claim 71, Mehta teaches the method, as outlined in the rejection of claim 54.
Mehta further teaches, wherein the predetermined condition comprising the frequency domain positions occupied by the reference signal comprise discontinuous frequency bands comprises at least one of: 
on one time domain symbol, the discontinuous frequency bands existing among the frequency domain positions occupied by the reference signal, 
in one frequency hopping period, the discontinuous frequency bands existing among the frequency domain positions occupied by the reference signal (Mehta: Fig. 6 teaches discontinuous frequency bands (Fig.6, 241 and 243) of SRS are transmitted in a hopping manner in a hopping period (Fig. 6, 250). This satisfies “at least one of” criteria of the claim),
the discontinuous frequency bands existing among frequency domain positions occupied by the reference signal in a manner of frequency hopping, 
a union of frequency bands occupied by the reference signal is smaller than or equal to a frequency hopping bandwidth; the reference signal hops on virtual frequency domain resources corresponding to physical frequency domain resources, 
frequency domain positions occupied by the reference signal in a manner of frequency hopping are distributed at equal intervals over the frequency hopping bandwidth, or 
the frequency domain positions occupied by the reference signal in the manner of frequency hopping are randomly distributed over the frequency hopping bandwidth, 
wherein the frequency hopping bandwidth is a bandwidth determined according to two frequency domain positions with a largest distance among the frequency domain BYL0093US11USSN 16/640,928positions occupied by the reference signal or a predetermined bandwidth acquired by receiving a first signaling message (Mehta: [54] teaches BS configures hopping and resource information, that is for UE it is predetermined. This satisfies “or” criteria in the claim-limitation).
Regarding claim 73, Mehta teaches the reference signal transmission device, as outlined in the rejection of claim 72.
Mehta further teaches, wherein when the reference signal comprises a measurement reference signal (Mehta: [57] teaches reference signal is SRS for measuring the channel), the measurement reference signal satisfies one of following characteristics:
information about frequency domain positions occupied by the measurement reference signal comprising tree structure information CSRS, wherein CSRS is comprised in specific control signaling, 
antenna port information of the measurement reference signal being acquired according to measurement reference signal resource group information,
the antenna port information of the measurement reference signal being acquired according to resource information of the measurement reference signal (Mehta: [60]-[61 teaches SRS subbands (i.e. SRS resource) has correspondence to antenna port. This satisfies “one of” criteria of the claim), or 
the antenna port information of the measurement reference signal being acquired according to port group information of the measurement reference signal.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta, in view of Zhang Yi et al (US20200059384), hereinafter Zhang.
Regarding claim 56, Mehta teaches the method, as outlined in the rejection of claim 55.
Mehta does not expressly teach, wherein in response to determining that frequency domain bandwidths of the reference signal have a plurality of levels, a frequency domain bandwidth index corresponding to the reference signal satisfies at least one of following conditions: 
in response to determining that a frequency domain bandwidth level does not belong to a frequency hopping bandwidth level set of the reference signal, the frequency domain bandwidth index occupied by the reference signal is a fixed value,
in response to determining that the frequency domain bandwidth level does not belong to the frequency hopping bandwidth level set of the reference signal, a frequency domain bandwidth index set corresponding to the reference signal is a proper subset of a frequency domain bandwidth index set corresponding to the frequency domain bandwidth level,
in response to determining that the frequency domain bandwidth level does not BYL0093US3USSN 16/640,928belong to the frequency hopping bandwidth level set of the reference signal, the frequency domain bandwidth index occupied by the reference signal changes with time and the frequency domain bandwidth index set corresponding to the reference signal is the proper subset of the frequency domain bandwidth index set corresponding to the frequency domain bandwidth level, 
wherein one frequency domain bandwidth with a frequency domain bandwidth level of (N-1) comprises one or more frequency domain bandwidths with a frequency domain bandwidth level of N, one or more frequency domain bandwidths exist under one frequency domain bandwidth level, and the frequency domain bandwidth index is indexes of a plurality of frequency domain bandwidths with the frequency domain bandwidth level of N comprised by the one frequency domain bandwidth with the frequency domain bandwidth level of (N-1); 
wherein the frequency domain bandwidth index set corresponding to the frequency domain bandwidth level comprises a set of indexes of all frequency domain bandwidths with the frequency domain bandwidth level of N comprised by the one frequency domain bandwidth with the frequency domain bandwidth level of (N-1); wherein N is an integer greater than or equal to 1.
 wherein in response to determining that frequency domain bandwidths of the reference signal have a plurality of levels (Zhang: Fig.1, [2], teaches frequency domain bandwidth of SRS has a tree structure having different levels comprising different sounding units), a frequency domain bandwidth index corresponding to the reference signal satisfies at least one of following conditions: 
in response to determining that a frequency domain bandwidth level does not belong to a frequency hopping bandwidth level set of the reference signal, the frequency domain bandwidth index occupied by the reference signal is a fixed value (Zhang: [2] “When frequency hopping of the SRS is not enabled, the frequency position index remains constant, unless it is reconfigured.”, suggesting that for a frequency domain bandwidth level with no hopping, frequency position index (i.e. frequency domain bandwidth index) is constant (i.e. fixed). Fig. 1 further teaches a set of frequency bandwidth levels, which can be a set with frequency hopping i.e. a frequency hopping bandwidth level set. This satisfies “or” criteria of the claim),
in response to determining that the frequency domain bandwidth level does not belong to the frequency hopping bandwidth level set of the reference signal, a frequency domain bandwidth index set corresponding to the reference signal is a proper subset of a frequency domain bandwidth index set corresponding to the frequency domain bandwidth level (Zhang: Fig.1, [2], teaches that each frequency domain bandwidth level has a fixed set of bandwidth or sounding units with a set of frequency position index. This satisfies “or” criteria of the claim), or 
in response to determining that the frequency domain bandwidth level does not BYL0093US3USSN 16/640,928belong to the frequency hopping bandwidth level set of the reference signal, the frequency domain bandwidth index occupied by the reference signal changes with time and the frequency domain bandwidth index set corresponding to the reference signal is the proper subset of the frequency domain bandwidth index set corresponding to the frequency domain bandwidth level, 
wherein one frequency domain bandwidth with a frequency domain bandwidth level of (N-1) comprises one or more frequency domain bandwidths with a frequency domain bandwidth level of N, one or more frequency domain bandwidths exist under one frequency domain bandwidth level, and the frequency domain bandwidth index is indexes of a plurality of frequency domain bandwidths with the frequency domain bandwidth level of N comprised by the one frequency domain bandwidth with the frequency domain bandwidth level of (N-1) (Zhang: Fig.1, [2], [48], teaches code-tree based parent-child relationship of frequency domain bandwidth of different sounding bandwidth configurations (i.e. frequency domain bandwidth level),
wherein the frequency domain bandwidth index set corresponding to the frequency domain bandwidth level comprises a set of indexes of all frequency domain bandwidths with the frequency domain bandwidth level of N comprised by the one frequency domain bandwidth with the frequency domain bandwidth level of (N-1), wherein N is an integer greater than or equal to 1 (Zhang: Fig.1, [2], [48], teaches code-tree based parent-child relationship of frequency domain bandwidth (index) of different sounding bandwidth configurations (i.e. frequency domain bandwidth level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehta’s method to include that frequency domain bandwidth index is configured for a set of bandwidth configurations (levels).
This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced SRS hopping schemes, where SRS transmission with multiple numerologies or beams, one or multiple partial bands, and flexible precoding or beamforming are considered, for the New Radio (NR) to achieve 5G performance (Zhang: [5], [10]).
Regarding claim 57, Mehta, in view of Zhang, teaches the method, as outlined in the rejection of claim 56.
Mehta does not expressly teach, wherein the indexes of the frequency domain bandwidths occupied by the reference signal further satisfy at least one of the following: 
in response to determining that the frequency domain bandwidth level belongs to the BYL0093US4USSN 16/640,928frequency hopping bandwidth level set of the reference signal, the indexes of the frequency domain bandwidths occupied by the reference signal change with time, or 
in response to determining that the frequency domain bandwidth level belongs to the frequency hopping bandwidth level set of the reference signal, a frequency domain bandwidth index set of frequency hopping of the reference signal is a subset of the frequency domain bandwidth index set corresponding to the frequency domain bandwidth level.
However, in the same field of endeavor, Zhang teaches, wherein the indexes of the frequency domain bandwidths occupied by the reference signal further satisfy at least one of the following: 
in response to determining that the frequency domain bandwidth level belongs to the BYL0093US4USSN 16/640,928frequency hopping bandwidth level set of the reference signal, the indexes of the frequency domain bandwidths occupied by the reference signal change with time (Zhang: Fig.1, [2] “When frequency hopping of the SRS is enabled, the frequency location will be hopped according to a pattern or function, which is defined in detail in subsection 5.5.3.2 of TS 36.211. The SRS transmission opportunities are counted by nSRS, which is determined by a subframe index and UE-specific SRS periodicity.”, teaches that in case of frequency hopping for a frequency domain bandwidth level, frequency location (i.e. index) of sounding units (i.e. frequency domain bandwidth) changes with time according to a hopping pattern. This satisfies “or” criteria of the claim), or 
in response to determining that the frequency domain bandwidth level belongs to the frequency hopping bandwidth level set of the reference signal, a frequency domain bandwidth index set of frequency hopping of the reference signal is a subset of the frequency domain bandwidth index set corresponding to the frequency domain bandwidth level.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehta’s method to include that in response to determining that the frequency domain bandwidth level belongs to the frequency hopping bandwidth level set of the reference signal, the 
This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced SRS hopping schemes, where SRS transmission with multiple numerologies or beams, one or multiple partial bands, and flexible precoding or beamforming are considered, for the New Radio (NR) to achieve 5G performance (Zhang: [5], [10]).
Regarding claim 58, Mehta, in view of Zhang, teaches the method, as outlined in the rejection of claim 56.
Mehta does not expressly teach, wherein the frequency hopping bandwidth level set satisfies at least one of the following: 
levels in the frequency hopping bandwidth level set are discontinuous; 
a maximum level in the frequency hopping bandwidth level set is smaller than or equal to a first level, wherein the first level is a maximum frequency domain bandwidth level among frequency domain bandwidth levels corresponding to the reference signal, 
the frequency hopping bandwidth level set is an empty set, 
on one time domain symbol, the reference signal corresponds to two or more frequency hopping bandwidth level sets; or 
information about the frequency hopping bandwidth level set is carried in received signaling information.
However, in the same field of endeavor, Zhang teaches, wherein the frequency hopping bandwidth level set satisfies at least one of the following: 
levels in the frequency hopping bandwidth level set are discontinuous, 
a maximum level in the frequency hopping bandwidth level set is smaller than or equal to a first level, wherein the first level is a maximum frequency domain bandwidth level among frequency domain bandwidth levels corresponding to the reference signal, 
the frequency hopping bandwidth level set is an empty set (Zhang: Fig.1, [2], teaches frequency hopping may not be activated, suggesting frequency hopping bandwidth level set is empty. This satisfies “at least one of” criteria of the claim), 
on one time domain symbol, the reference signal corresponds to two or more frequency hopping bandwidth level sets, or 
information about the frequency hopping bandwidth level set is carried in received signaling information (Zhang: Fig.1, [2], teaches hopping information including whether frequency hopping is applied to the frequency domain bandwidth levels is configured by a higher layer signaling. This satisfies “at least one of” criteria of the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehta’s method to include that the frequency hopping bandwidth level set is an empty set or information about the frequency hopping bandwidth level set is carried in received signaling information.
This would have been obvious because it would motivate one of ordinary skill in the art to provide an enhanced SRS hopping schemes, where SRS transmission with multiple numerologies or beams, one or multiple partial bands, and flexible precoding or beamforming are considered, for the New Radio (NR) to achieve 5G performance (Zhang: [5], [10]).

Claims 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta, in view of Hooli Kari et al (US 20090238241), hereinafter Hooli.
Regarding claim 59, Mehta teaches the method, as outlined in the rejection of claim 55.
wherein the frequency domain positions k(t) BYL0093US5USSN 16/640,928occupied by the reference signal are determined in the following manner: 
    PNG
    media_image1.png
    331
    589
    media_image1.png
    Greyscale
 
wherein t is a time parameter and is a real number greater than or equal to 0, b or b' is an index of a frequency domain bandwidth level corresponding to the reference signal among a plurality of frequency domain bandwidth levels and is equal to 0, 1, ..., B, B is a maximum frequency domain bandwidth level among frequency domain bandwidth levels corresponding to the reference signal and is a non-negative integer, Nb is a number of bandwidths with a frequency domain bandwidth level indexed by b comprised by one bandwidth with a frequency domain bandwidth level indexed by max (b-1, 0), Nb, is a number of bandwidths with a frequency domain bandwidth level indexed by b' comprised by one bandwidth with a frequency domain bandwidth level indexed by max (b'-1, 0), max () is a function taking a maximum value, nb,orig is an original frequency domain bandwidth index of the reference signal with the frequency domain bandwidth level indexed by b, nb (t) is a frequency domain bandwidth index corresponding to the BYL0093US6USSN 16/640,928reference signal with the frequency domain bandwidth level indexed by b at time t, k1r is a non-negative integer, Nsb is a frequency domain length corresponding to one bandwidth with the frequency domain bandwidth level indexed by b, I is a multiplication operation, mod is a remainder function, and bhopA is a frequency domain bandwidth level set.
However, in the same field of endeavor, Hooli teaches, wherein the frequency domain positions k(t) BYL0093US5USSN 16/640,928occupied by the reference signal are determined in the following manner: 
    PNG
    media_image1.png
    331
    589
    media_image1.png
    Greyscale
 
wherein t is a time parameter and is a real number greater than or equal to 0, b or b' is an index of a frequency domain bandwidth level corresponding to the reference signal among a plurality of frequency domain bandwidth levels and is equal to 0, 1, ..., B, B is a maximum frequency domain bandwidth level among frequency domain bandwidth levels corresponding to the reference signal and is a non-negative integer, Nb is a number of bandwidths with a frequency domain bandwidth level indexed by b comprised by one bandwidth with a frequency domain bandwidth level indexed by max (b-1, 0), Nb, is a number of bandwidths with a frequency domain bandwidth level indexed by b' comprised by one bandwidth with a frequency domain bandwidth level indexed by max (b'-1, 0), max () is a function taking a maximum value, nb,orig is an original frequency domain bandwidth index of the reference signal with the frequency domain bandwidth level indexed by b, nb (t) is a frequency domain bandwidth index corresponding to the BYL0093US6USSN 16/640,928reference signal with the frequency domain bandwidth level indexed by b at time t, k1r is a non-negative integer, Nsb is a frequency domain length corresponding to one bandwidth with the frequency domain bandwidth level indexed by b, I is a multiplication operation, mod is a remainder function, and bhopA is a frequency domain bandwidth level set. (Hooli: [62]-[71], teaches similar equations for SRS frequency position assignment index (i.e. frequency domain positions) in a frequency hopping case).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehta’s method to include formula to determine frequency domain positions BYL0093US5USSN 16/640,928occupied by the reference signal in a frequency hopping case.
This would have been obvious because it would motivate one of ordinary skill in the art to provide improvements in the transmission of the SRS from the UE in order to help achieve the maximum user throughput (Hooli: [7]).
Regarding claim 60, Mehta, in view of Hooli, teaches the method, as outlined in the rejection of claim 59.
wherein bhopA satisfies at least one of the following:
 
    PNG
    media_image2.png
    23
    131
    media_image2.png
    Greyscale
 ,
bhopA comprises indexes of discontinuous frequency domain bandwidth levels,
bhopA is possible to be an empty set, or 
on one time domain symbol, the reference signal corresponds to more than two bhopA.
However, in the same field of endeavor, Hooli teaches, wherein bhopA satisfies at least one of the following:
 
    PNG
    media_image2.png
    23
    131
    media_image2.png
    Greyscale
 ,
bhopA comprises indexes of discontinuous frequency domain bandwidth levels (Hooli: [71] “Alternatively, frequency hopping may be applied only to some tree layers. As an example, frequency hopping may be applied to tree layers lmin and but may not be applied to tree layers from 0 to lmin-1.”, suggests that bhopA, ,that is a set of frequency domain bandwidth level for hopping, may comprise discontinuous number of tree layers (i.e. frequency domain bandwidth levels. This satisfies “at least one of” criteria of the claim),
bhopA is possible to be an empty set, or 
on one time domain symbol, the reference signal corresponds to more than two bhopA.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehta’s method to include that bhopA comprises indexes of discontinuous frequency domain bandwidth levels.
This would have been obvious because it would motivate one of ordinary skill in the art to provide improvements in the transmission of the SRS from the UE in order to help achieve the maximum user throughput (Hooli: [7]).

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta, in view of QIN Yi et al (US 20200014515), hereinafter Qin.
Regarding claim 61, Mehta teaches the method, as outlined in the rejection of claim 55.
Mehta does not expressly teach, wherein in response to determining that frequency domain bandwidths of the reference signal have a plurality of levels, the reference signal satisfies at least one of following characteristics: 
on one time domain symbol, the reference signal corresponds to two or more frequency domain bandwidth indexes under one frequency domain bandwidth level,
BYL0093US7USSN 16/640,928the reference signal corresponds to information about two or more original frequency domain bandwidth levels; or 
the reference signal corresponds to information about two or more end frequency domain bandwidth levels.
However, in the same field of endeavor, Qin teaches, wherein in response to determining that frequency domain bandwidths of the reference signal have a plurality of levels, the reference signal satisfies at least one of following characteristics: 
on one time domain symbol, the reference signal corresponds to two or more frequency domain bandwidth indexes under one frequency domain bandwidth level (QIN: [99]-[100] teaches determination of quantity of reference signal frequency domain units (i.e. index) on a time unit (i.e. symbol). This satisfies “at least one of” criteria of the claim), 
BYL0093US7USSN 16/640,928the reference signal corresponds to information about two or more original frequency domain bandwidth levels, or 
the reference signal corresponds to information about two or more end frequency domain bandwidth levels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehta’s method to include that on one time domain symbol, the reference signal corresponds to two or more frequency domain bandwidth indexes under one frequency domain bandwidth level.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a reference signal sending technology applicable to a plurality of transmission bandwidths, to improve wireless transmission performance (Qin: [5]).

Claims 63 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta, in view of LIANG CHUNLI et al (IDS, EP 3010156), hereinafter Liang.
Regarding claim 63, Mehta teaches the method, as outlined in the rejection of claim 54.
Mehta does not expressly teach, wherein a frequency domain resource occupied by a measurement reference signal is obtained according to a following formula: 
    PNG
    media_image3.png
    60
    427
    media_image3.png
    Greyscale
 wherein  
    PNG
    media_image4.png
    169
    560
    media_image4.png
    Greyscale
 wherein T is the time domain frequency hopping unit information, the time domain frequency hopping unit information is a number of time domain symbols occupied by the measurement reference signal, wherein the time domain symbols BYL0093US8USSN 16/640,928comprise time domain symbols in one time unit and/or time domain symbols in a plurality of time units.
However, in the same field of endeavor, Liang teaches, wherein a frequency domain resource occupied by a measurement reference signal is obtained according to a following formula: 
    PNG
    media_image3.png
    60
    427
    media_image3.png
    Greyscale
 wherein  
    PNG
    media_image4.png
    169
    560
    media_image4.png
    Greyscale
 wherein T is the time domain frequency hopping unit information, the time domain frequency hopping unit information is a number of time domain symbols occupied by the measurement reference signal, wherein the time domain symbols BYL0093US8USSN 16/640,928comprise time domain symbols in one time unit and/or time domain symbols in a plurality of time units (LIANG: [8]-[12] teaches similar formula for SRS hopping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehta’s method to include formula for frequency domain resource occupied by a measurement reference signal.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method and system for determining a sounding reference signal frequency hopping pattern by looking up a table to allow a user equipment (UE) quickly and easily to determine an SRS frequency hopping pattern according to relevant SRS transmission parameters configured by an eNodeB (Liang: [16]).
Regarding claim 70, Mehta teaches the method, as outlined in the rejection of claim 54.
Mehta further teaches, wherein the reference signal comprises a measurement reference signal (Mehta: (Mehta: [57], teaches reference signal is a SRS (Sounding Reference Signal) for uplink channel measurement).
Mehta does not expressly teach, information about frequency domain positions occupied by the measurement reference signal comprises tree structure information CSRS, wherein CSRS is comprised in specific control signaling.
However, in the same field of endeavor, Liang teaches, information about frequency domain positions occupied by the measurement reference signal comprises tree structure information CSRS, wherein CSRS is comprised in specific control signaling (Liang: Fig. 2, [5]-[7], teaches information about frequency domain positions is based on code tree structure and uses CSRS , sent as configuration from the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehta’s method to include information about frequency domain positions occupied by the measurement reference signal comprises tree structure information CSRS, wherein CSRS is comprised in specific control signaling.
.



















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu, U.S. Publication No. 20170346615 - Communications Apparatus and Uplink Reference Signal Communication Method.
Ro, U.S. Publication No. 20090316756 - APPARATUS AND METHOD FOR TRANSMISSION OF SOUNDING REFERENCE SIGNAL IN UPLINK WIRELESS COMMUNICATION SYSTEMS WITH MULTIPLE ANTENNAS AND SOUNDING REFERENCE SIGNAL HOPPING.
NPL, R1-1611808 Considerations on NR SRS design, LG Electronics, 14th – 18th November 2016, page 1, ch.1 “Introduction”, line 3 “NR supports 
NPL, R1-1611380 Further discussion on SRS transmission for NR, CATT, 14th – 18th November 2016.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472